



EXHIBIT 10.1
AMENDMENT NO. 1 TO CREDIT AGREEMENT AND LIMITED WAIVER NO. 1
AMENDMENT NO. 1 AND LIMITED WAIVER NO. 1 TO THE CREDIT AGREEMENT, dated as of
November 5, 2016 (this “Amendment”) among Cognizant Technology Solutions
Corporation (the “Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent. Each capitalized term used herein and not defined
herein shall have the meaning ascribed thereto in the Credit Agreement referred
to below.
WITNESSETH
WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to that certain Credit Agreement, dated as of November 20,
2014 (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that (a) the Administrative Agent and the
Required Lenders agree to amend the Credit Agreement to provide for certain
amendments and (b) the Required Lenders waive certain Defaults or Events of
Default that may currently exist under (I) Article VIII of the Credit Agreement
to the extent, and solely to the extent, such Defaults or Events of Default are
due to the representation and warranty in Section 5.10 of the Credit Agreement
proving to have been materially incorrect as of any date such representation and
warranty was made or deemed made solely as a result of the Disclosed Matters (as
defined in Section 1 below) and (II) due to the failure to provide notice to the
Administrative Agent pursuant to Section 6.03(a) of the Credit Agreement
relating specifically to the Disclosed Matters (such Defaults and Events of
Default, to the extent existing on or prior to, but not after, the date hereof,
the “Specified Defaults”).


NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and without waiving (except to the extent set forth herein) any
existing or future rights or remedies which the Administrative Agent, and the
Lenders may have against the Borrower or any other Loan Party, the
Administrative Agent and the Lenders party hereto are willing to agree to so
amend and waive certain provisions of the Credit Agreement on the terms and
subject to the conditions expressly set forth herein.
1.    Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Borrower, the Lenders
party hereto and the Administrative Agent each agree that:
(a) Section 1.01 of the Credit Agreement shall be and hereby is amended as of
the date hereof by inserting the following definitions in proper alphabetical
order:
““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”
““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”
““Disclosed Matters” means the actions, proceedings and other matters relating
to the Borrower’s and its Subsidiaries’ facilities in India occurring before the
First Amendment Effective Date and specifically disclosed on Schedule 5.10.”
““EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.”





--------------------------------------------------------------------------------





““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
““EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”
““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.”
“”First Amendment Effective Date” means November 5, 2016.”
““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(b) Section 1.01 of the Credit Agreement shall be and hereby is amended as of
the date hereof by inserting in the definition of Defaulting Lender a new clause
(e) which shall state “has become the subject of a Bail-In Action”.
(c) The first sentence of Section 5.10 of the Credit Agreement shall be and
hereby is amended and restated in its entirety as follows:


“The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective directors, officers and employees, and to the best knowledge of the
Borrower, its affiliates and agents, (i) (a) except for the Disclosed Matters,
have not engaged in any activity or conduct that would violate any applicable
Anti-Corruption Laws in any material respect and are in compliance with
Anti-Corruption Laws in all material respects and (b) are in compliance with
applicable Sanctions and (ii) are not engaged in any activity that would
reasonably be expected to result in the Borrower being designated as a
Sanctioned Person.”
(d) A new Schedule 5.10 is hereby added to the Credit Agreement in the form
attached hereto as Exhibit A.
(e) A new Section 11.19 is hereby added to the Credit as set forth below.


“Section 11.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or





--------------------------------------------------------------------------------





(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
2.     Waiver. Subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Lenders party hereto hereby waive any Specified Default
and any right, power or remedy under the Credit Agreement, the Loan Documents or
any other documents, instruments and agreements executed and/or delivered in
connection with the Credit Agreement to the extent such right, power or remedy
is based solely and directly upon the occurrence of a Specified Default.


3.     Conditions to Effectiveness. The amendment to the Credit Agreement set
forth in Section 1 and the waiver set forth in Section 2 shall become effective
as of the date hereof upon:
(a)the Administrative Agent’s receipt of counterparts of this Amendment executed
by each Borrower, the Administrative Agent and the Required Lenders;
(b)Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrower to the effect that, after giving effect to
this Amendment: (i) the representations and warranties contained in Article III
of the Credit Agreement, as amended hereby, and each of the other Loan Documents
are true and correct in all material respects on and as of the date of such
certificate as though made on and as of each such date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date), and that any representation or warranty which
is subject to any materiality qualifier shall be required to be true and correct
in all respects (in each case excluding any inaccuracy constituting, or
resulting directly from, a Specified Default); and (ii) no Default or Event of
Default has occurred and is continuing or would result therefrom; and
(c)the Borrower shall have reimbursed the Administrative Agent and its counsel
for all reasonable costs and expenses in connection with this Amendment.
4.     Representations and Warranties. The Borrower represents and warrants to
each Lender and the Administrative Agent as of the date hereof:
(a)The Borrower has the legal power and authority to execute and deliver this
Amendment and the officer of the Borrower executing this Amendment has been duly
authorized to execute and deliver the same and bind the Borrower with respect to
the provisions hereof.
(b)This Amendment has been duly executed and delivered by the Borrower.
(c)This Amendment and the Credit Agreement as modified hereby (the “Amended
Agreement”) each constitutes the legal, valid and binding obligations of the
Borrower, enforceable against it in accordance with their terms (except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
examinership, moratorium or similar laws affecting the enforcement of creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law).
(d)The execution and delivery by the Borrower of this Amendment, the performance
by the Borrower of its obligations under the Amended Agreement and under the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Amended Agreement and the other Loan Documents:
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (ii) will not
violate any material Requirement of Law applicable to the Borrower or any of its
Subsidiaries, (iii) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or the assets of the Borrower or any of its Subsidiaries, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries, (iv) will not contravene the terms of any certificates
of incorporation, by-laws or other organizational or governing documents of the
Borrower, and (v) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents and Permitted Liens.
(e)    The Borrower hereby reaffirms all covenants, representations and
warranties made by it in the Amended Agreement and the other Loan Documents and
agrees and confirms that, after giving effect to this Amendment, all such
representations and warranties are true and correct in all material respects as
of the date of this Amendment (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date), and that any representation or warranty which is subject
to any materiality qualifier is true and correct in all respects.
(f)    The Borrower has caused to be conducted a thorough review of the terms of
this Amendment, the Credit Agreement and the other Loan Documents and the
Borrower’s and its Subsidiaries’ operations since the Effective Date and, as of
the date hereof after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.







--------------------------------------------------------------------------------





5.     Reference to and Effect on the Credit Agreement.
(a)On and after the effective date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by
Section 1 above.
(b)Except as specifically waived or modified above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not, unless
and except as expressly provided herein, operate as a waiver of any right, power
or remedy of the Administrative Agent or the Lenders, nor constitute a waiver of
any provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith. For the avoidance
of doubt, the waiver provided pursuant to Section 2 hereof is limited to the
Disclosed Matters and the Specified Defaults, and nothing herein shall operate
as a waiver of any Default or Event of Default arising after the date hereof.
6.     Costs and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein and in the Credit
Agreement as amended hereby, and in connection with the preparation,
arrangement, execution and enforcement of this Amendment and all other
instruments, agreements and other documents executed in connection herewith.
7.     Governing Law. ANY DISPUTE BETWEEN THE BORROWER AND ANY OTHER PARTY
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK.


8.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


9.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart. A
facsimile or electronic signature page hereto sent to the Administrative Agent
or the Administrative Agent’s counsel shall be effective as a counterpart
signature provided each party executing such a facsimile counterpart agrees, if
requested, to deliver originals thereof to the Administrative Agent.


10.No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Credit Agreement and the other
Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.


11.Amendment Constitutes Loan Document. This Amendment shall constitute a “Loan
Document” for purposes of the Credit Agreement and the other Loan Documents.


12.Reaffirmation of Guaranty. The Borrower hereby ratifies, confirms and
reaffirms its obligations and agreements under Article X of the Credit
Agreement.


[The remainder of this page is intentionally blank]

















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.






COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION, as the Borrower


By:
/s/ Karen McLoughlin
Name:
Karen McLoughlin
Title:
Chief Financial Officer





JPMORGAN CHASE BANK, N.A., as the Administrative Agent


By:
/s/ Daglas P Panchal
Name:
Daglas P Panchal
Title:
Vice President





JPMORGAN CHASE BANK, N.A., as Lender


By:
/s/ Daglas P Panchal
Name:
Daglas P Panchal
Title:
Vice President





Citibank, N.A., as Lender


By:
/s/ James M. Walsh
Name:
James M. Walsh
Title:
Vice President & Managing Director





THE NORTHERN TRUST COMPANY, as Lender


By:
/s/ Nicholas Bozich
Name:
Nicholas Bozich
Title:
Officer





Barclays Bank PLC, as Lender


By:
/s/ Jake Lam
Name:
Jake Lam
Title:
Assistant Vice President










--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender


By:
/s/ Judith Smith
Name:
Judith Smith
Title:
Authorized Signatory



By:
/s/ Joan Park
Name:
Joan Park
Title:
Authorized Signatory





BRANCH BANKING AND TRUST COMPANY, as Lender


By:
/s/ Steven Thompson
Name:
Steven Thompson
Title:
Assistant Vice President





The Bank of Tokyo-Mitsubishi UFJ, as Lender


By:
/s/ Lillian Kim
Name:
Lillian Kim
Title:
Director





Bank of America, N.A., as Lender


By:
/s/ Laura H. McAulay
Name:
Laura H. McAulay
Title:
Senior Vice President





WELLS FARGO BANK, NATIONAL ASSOCIATION


By:
/s/ Karen H. McClain
Name:
Karen H. McClain
Title:
Managing Director





TD BANK, N.A., as Lender


By:
/s/ Mark Hogan
Name:
Mark Hogan
Title:
Senior Vice President








--------------------------------------------------------------------------------





BANK OF THE WEST, as Lender


By:
/s/ Cecile Segovia
Name:
Cecile Segovia
Title:
Director





BNP Paribas, as Lender


By:
/s/ Mathew Harvey
Name:
Mathew Harvey
Title:
Managing Director





BNP Paribas, as Lender


By:
/s/ Thuy Bui
Name:
Thuy Bui
Title:
Vice President





Sumitomo Mitsui Banking Corporation, as Lender


By:
/s/ James Weinstein
Name:
James Weinstein
Title:
Managing Director





THE BANK OF NEW YORK MELLON, as Lender


By:
/s/ Thomas J. Tarasovich Jr
Name:
Thomas J. Tarasovich, Jr.
Title:
Vice President





SOCIÉTÉ GÉNÉRALE, as Lender


By:
/s/ Nigel Elvey
Name:
Nigel Elvey
Title:
Director, Corporate Credit Group





ROYAL BANK OF CANADA, as Lender


By:
/s/ Kamran Khan
Name:
Kamran Khan
Title:
Authorized Signatory






--------------------------------------------------------------------------------





HSBC Bank USA, as Lender


By:
/s/ Michael Thilmany
Name:
Michael Thilmany
Title:
Director





LLOYDS BANK PLC, as Lender


By:
/s/ Erin Walsh
Name:
Erin Walsh
Title:
Assistant Vice President



By:
/s/ Daven Popat
Name:
Daven Popat
Title:
Senior Vice President





KEYBANK NATIONAL ASSOCIATION, as Lender


By:
/s/ David A. Wild
Name:
David A. Wild
Title:
Senior Vice President





SUNTRUST BANK, as Lender


By:
/s/ Carlos Cruz
Name:
Carlos Cruz
Title:
Vice President











 



























--------------------------------------------------------------------------------






Exhibit A


Schedule 5.10
Disclosed Matters
The Borrower is conducting an internal investigation into whether certain
payments relating to the Borrower’s and its Subsidiaries’ owned facilities in
India were made improperly and in possible violation of the U.S. Foreign Corrupt
Practices Act and other applicable laws.





